Carter, J.,
dissenting in part.
I agree that a foreign corporation is not entitled to exemption from the payment of inheritance taxes, even though *110it is an educational institution. This is the only issue in the case. The escheat statute, discussed in the majority opinion, was not raised by the pleadings, and consequently has no proper place in the opinion. Assuming, however, that this question was raised and the escheat statute properly interpreted in the majority opinion, then this court ought to hold that an assessment of an inheritance tax could not properly-be made on property which has escheated to the state. This would necessarily result in the reversal of the case. The effect of the majority opinion as written is to prejudge a possible issue between parties who are not before us in this litigation.
It appears to me that this court should limit its decisions to issues properly before it, and carefully refrain from deciding feigned issues not raised by the pleadings or evidence. To do otherwise merely adds to the body of dicta and unauthoritative statements which already grace our reports.